Sognier, Judge.
This appeal and cross-appeal arise from a landlord-tenant dispute involving at the onset a claim for $62.50, which both parties attempted to augment by additional claims. The facts were uncontradicted and clearly showed that the original $62.50 claimed by the plaintiffbelow (a portion of the original security deposit) had been correctly applied to rent. All other claims of each party arising out of this dispute being dependent thereon, such claims were properly disposed of by the trial court in granting summary judgment against each party on their respective claims.

Judgment affirmed.


Deen, C. J, and Birdsong, J., concur.

Argued February 6, 1980
Decided May 5, 1980.
J. Ralph McClelland, Jr., J. Ralph McClelland, III, for appellants.
John R. Grimes, for appellee.